By the Court.
If the testimony of the plaintiff as to the conversation between him and the defendant was material, it was as tending to show an admission by the defendant that he was in *577the wrong, and might have been introduced by the plaintiff in putting in his case. It was therefore within the discretion of the presiding judge to exclude it when offered in rebuttal of the defendant’s evidence.
The subject of the instructions requested was rightly submitted to the jury together with the other circumstances of the case.

Exceptions overruled.